Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00443-CV

                                       IN RE Freddie Lee WALKER

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: September 30, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 10, 2020, relator filed a pro se petition for writ of mandamus. After

considering the petition and the record, this court concludes relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 19-2808-CV-A, styled Freddie Lee Walker v. Darrell Hunter, Justice of the
Peace, Precinct 1, et al., pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William
D. Old, III presiding.